Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Deep Down, Inc. Channelview, Texas As independent registered public accountants, we hereby consent to the use in this Registration Statement on Form S-1/A (Pre-effective Amendment No. 2) of our report dated March 17, 2008, relating to the financial statements of Mako Technologies, Inc. as of and for the period ended September 30, 2007 and as of and for the year ended December 31, 2006. We also consent to the reference to us under the heading “Experts” in this Registration Statement. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston, Texas September
